Fourth Court of Appeals
                                       San Antonio, Texas
                                              January 3, 2020

                                          No. 04-19-00872-CV

                           IN RE SuEllen HOEFLINGER-HOTCHKISS

                                    Original Mandamus Proceeding 1

                                                 ORDER

Sitting:          Sandee Bryan Marion, Chief Justice
                  Irene Rios, Justice
                  Liza A. Rodriguez, Justice

        On December 17, 2019, relator filed a petition for writ of mandamus in which relator also
requested a stay of trial court proceedings pending final resolution of the petition for writ of
mandamus. This court believes a serious question concerning the mandamus relief sought
requires further consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real parties
in interest may file a response to the petition in this court no later than January 21, 2020. Any
such response must conform to Texas Rule of Appellate Procedure 52.4.

           Relator’s request for a stay is DENIED.

           It is so ORDERED on January 3, 2020.

                                                                       PER CURIAM


ATTESTED TO: _________________________
             MICHAEL A. CRUZ,
             Clerk of Court




1
 This proceeding arises out of Cause No. 2018PC0587, styled In the Estate of Gregory Lyle Hotchkiss a/k/a
Gregory L. Hotchkiss, Deceased, pending in the Probate Court No 1, Bexar County, Texas, the Honorable Oscar J.
Kazen presiding.